Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
                                              Status of the Application
1.  Claims 1-17 are pending and considered for examination.
                                                             Priority
2.   This application filed on June 04, 2020 claims priority benefit to EP19178107.9 filed on June 04, 2019.
                                                          Specification
3.  The disclosure is objected to because of the following informalities: 
(i)  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see entire document, for eg. para 0065). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  
(ii)  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The instant abstract is more than 150 words in length.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.    The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 1 recites ‘to prepare a tagged nucleotide and amplifying the tagged nucleotide by PCR’. The meets and bounds of the claims are unclear and indefinite because it is not clear
whether attaching a tag to a target nucleic acid by PCR using a tagged primer produces a tagged nucleotide or a tagged target nucleic acid.


Nonstatutory Double Patenting
5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

A.  Claims 1-9 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/892, 612. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-10 of the copending application. Specifically the method steps of the instant claims comprising providing a pool of amplicons, prepared by PCR with a tagged primer comprising a tag section, universal primer section, index section at 5’ end and a target-specific section at 3’ end; sequencing each amplicon in the pool, comparing the sequence information of each amplicon and determining the sequence information of each amplicon are within the scope of the claims in the copending application. The instant claims recite sequence starting from position X+1 which is an obvious variation of X-y, wherein Y is a positive integer as disclosed in the copending application and are coextensive in scope. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-10 of the copending application. Specifically the method steps of the instant claims comprising providing a pool of amplicons, prepared by PCR with a tagged primer comprising a tag section, universal primer section, index section at 5’ end and a target-specific section at 3’ end; sequencing each amplicon in the pool, comparing the sequence information of each amplicon and determining the sequence information of each amplicon are within the scope of the claims in the copending application. The instant claims recite sequence starting from position X+1 which is an obvious variation of X-y, wherein Y is a positive integer as disclosed in the copending application and are coextensive in scope. 
However, the claims in the copending application did not specifically disclose determining sequence of a target nucleic acid based on the difference in length of index section tag.
Wang et al. teach a method for generating a sequencing library and determining sequence information of amplicons generated by using semi-random barcode index tags which varies in length based on the number of random nucleotides complementary to index section and target nucleic acid sequence and determining the sequence a target nucleic acid (see entire document, for eg., page 53, line 1-30, page 54, line 1-30, page 55, line 1-2, page 38, line 15-30, page 39, line 1-16).

6.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelstein et al. (US 2014/0227705).
            Vogelstein et al. teach a method of claim 1, for determining a nucleotide sequence of a target nucleic acid, comprising: providing a pool of amplicons, wherein the pool of
amplicons are prepared by attaching a tag section to a target region in the target nucleic acid by conducting PCR using a tagged primer to prepare a tagged nucleotide and amplifying the tagged nucleotide by PCR using a universal primer which hybridizes to the universal primer section to produce a pool of amplicons, wherein the tagged primer comprises the tag section at the 5’ side thereof and a target-specific primer section at the 3’ side of the tag section, the tag section comprises a universal primer section at the 5’ side thereof and an index section at the 3’ side thereof, and the length of the index section is X nucleotides (see entire document, for eg,. para 0014, 0059-0062: indicating primer comprising 5’ tag comprising universal sequence and 3’ target specific portion, index portion, amplifying and producing plurality of amplicons);
sequencing each amplicon in the pool of amplicons to obtain sequence information of each amplicon (see entire document, for eg., para 0063-0064); 
comparing a part of the sequence information of each amplicon with at least a part of the sequence of the target specific primer section, wherein the part of the sequence
information of each amplicon is a sequence starting from position X+1 (see entire document, for eg., 0066);

With reference to claim 2, Vogelstein et al. teach that X is not less than 4 and not more than 30 nt  (see entire document, for eg., 0014: tag sequence comprising random nucleotides).
With reference to claim 3, Vogelstein et al. teach that the step of determining sequence, the sequence information which comprises at least the part of the sequence of the target-specific primer section is obtained from error-free amplicon or long amplicon, wherein the error-free amplicon comprises a complementary sequence to the index section at the 3’ side thereof and a complementary sequence of the target region at the 5’ side thereof, the long amplicon comprises a complementary sequence to a longer index section at the 3’ side thereof and a complementary sequence of the target
region at the 5’ side thereof (see entire document, for eg. 0067-0086).
With reference to claim 4, Vogelstein et al. teach that the number of nucleotides of the target-specific primer section is 10 to 50 (see entire document, for eg., para 0010).
With reference to claim 5-8, Vogelstein et al. teach that the index section comprises a random sequence, a pre-defined sequence, or a unique identifier section and an adaptor section at the 5’ side of the universal primer section (see entire document, for eg., para 0014, 0059-0062).
.
Claim Rejections - 35 USC § 103
8.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein et al. (US 2014/0227705) in view of  Wang et al. (WO 2016/010856).
Vogelstein et al. teach a method of claim 1 and 10 for determining a nucleotide sequence of a target nucleic acid as discussed above. However, Vogelstein did not specifically teach determining sequence of a target nucleic acid based on the difference in length of index section tag.
Wang et al. teach a method for generating a sequencing library and determining sequence information of amplicons generated by using semi-random barcode index tags which varies in length based on the number of random nucleotides complementary to index section and target nucleic acid sequence and determining the sequence a 
                 It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Vogelstein et al. with semi-random barcode index tags as taught by Wang et al. to improve the sequencing of a target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the sequencing of a target nucleic acid because Wang et al. explicitly taught use of semi-random barcode index tags would differentiate the amplification products and provide cost-effective, accurate sequence information and minimize errors in sequencing (see at least page 4, line 3-18) and such a modification of the method is considered obvious over the cited prior art. 
                                                         Conclusion
               No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637